Exhibit 10.1

 

AERIN LLC

595 Madison Avenue

New York N.Y. 10022

 

January 22, 2019

 

Jane Hertzmark Hudis

Group President

The Estee Lauder Companies

767 Fifth Avenue

New York, New York 10153

 

RE:  First Amendment to the April 6, 2011 License Agreement (the “First
Amendment”)

 

Dear Jane:

 

Reference is made to the License Agreement, dated as of April 6, 2011 among
Aerin LLC (“Aerin”), Aerin Lauder Zinterhofer (“ALZ”) and Estee Lauder Inc.
(“Estee Lauder”) (the “License Agreement”).

 

Whereas, Estee Lauder previously agreed to make annual payments to Aerin in the
amount of $500,000 per year to support Aerin’s brand building efforts (the
“Marketing Contribution”); and

 

Whereas, such Marketing Contribution was intended to be paid for the duration of
the tenure of the then current management of Aerin, which tenure ended in Fiscal
2018; and

 

Whereas, Estee Lauder’s obligation to pay the Marketing Contribution ceased as
of February 2018; and

 

Whereas, the parties desire to redirect such funds to support the marketing
efforts of Estee Lauder in support of Licensed Products as specified below.

 

Now, therefore, in consideration of the mutual covenants herein expressed, and
for other good consideration, which Aerin, ALZ and Estee Lauder hereby
acknowledge, the parties hereby agree to amend the License Agreement, effective
as of the date above, as follows:

 

1.              Social Media Posts by ALZ.  Without limiting AZL’s PR
Participation obligations set forth in Section 4.3 of the License Agreement, in
months where Estee Lauder posts on its own social media accounts regarding the
Aerin Beauty brand, Aerin shall also post at least 6 Aerin Beauty focused social
media posts in such months (unless doing so would interfere in a material
respect with other material business objectives of Aerin during a particular
month), such posts to be made on the @Aerin FaceBook and/or Instagram and/or
Insta Stories and/or other Aerin social media channels and shall be aligned with
Estee Lauder’s Aerin Beauty focused social media channel posts.  In addition,
when Estee Lauder sends Aerin Beauty focused emails to Esteelauder.com
consumers, Aerin shall also send Aerin Beauty focused emails to Aerin.com
consumers (unless doing so would interfere in a material respect with other
material business objectives of Aerin during a particular month), it being
understood that such emails will be aligned with Estee Lauder’s Aerin

 

--------------------------------------------------------------------------------



 

Beauty focused emails and are expected to be sent at least one (1) time per
month.  As a condition to the foregoing obligations, Estee Lauder shall provide
at least four (4) weeks’ advance notice to Aerin of its upcoming social media
and email plans for the Aerin Beauty brand, so that Aerin can factor them into
its overall social media and marketing strategy and comply with the foregoing in
a manner that is consistent with such strategy and beneficial to the Aerin
brand.

 

2.              Dedicated Creative Lead.  Without limiting Estee Lauder’s
obligations set forth in the License Agreement, subject to Aerin’s approval,
Estee Lauder shall hire as promptly as practicable and retain for the balance of
the Term a creative lead dedicated exclusively to the Aerin Beauty brand (the
“Dedicated Creative Lead”).  In the event that the Dedicated Creative Lead
ceases to be employed by Estee Lauder, Estee Lauder seek to hire a qualified
replacement as promptly as practicable and agrees that any replacement hired
shall be subject to the approval of Aerin.

 

3.              A&P/Digital Assets.  In addition to EL’s Minimum Advertising and
Promotion Expenditure obligation set forth in Section 8.1 of the License
Agreement, Estee Lauder shall spend an additional $300,000 annually (the
“Incremental A&P Spend”) above the greater of (a) EL’s Annual A&P Minimum
obligation set forth in Section 8.1 of the License Agreement, or (b) the amount
that Estee Lauder was otherwise planning to spend for each such Annual Period,
as follows:

 

a.              In Fiscal Year 2019 (July 1, 2018 — June 30, 2019): Estee Lauder
shall spend the Incremental A&P Spend to increase creative assets to be used on
digital platforms to advertise, market and promote Licensed Products.  $200,000
of the Incremental A&P Spend shall be used for assets specific to the Chinese
market, including Tmall. The remaining $100,000 of the Incremental A&P Spend
shall be used to create digital assets with a focus on the re-promotion of
bestselling products.

 

b.              Thereafter, 60 days prior to start of each Annual Period, Estee
Lauder shall provide to Aerin a marketing and promotion plan for the upcoming
Annual Period as provided in Section 6.1(a) of the License Agreement
(notwithstanding the timing provided in Section 6.1(a)), which, in addition to
the elements described in such Section, shall also include both (a) the amount
Estee Lauder is planning to spend for Advertising and Promotion for the upcoming
Annual Period (without the Incremental A&P Spend), and (b) the proposed use of
the Incremental A&P Spend for the upcoming Annual Period, which such proposed
uses of the Incremental A&P Spend shall be subject to Aerin’s approval, such
approval not be unreasonably withheld.

 

4.              Discontinuance.  Notwithstanding the foregoing,  effective at
any time on or after July 1, 2020, Aerin may, on thirty (30) days’ prior written
notice to Estee Lauder, terminate the obligation of Aerin to provide the social
media posts and emails described in Section 1 above, in which case, the
obligation of Estee Lauder to maintain the Dedicated Creative Lead and make the
Incremental A&P Spend as described in Sections 2 and 3 above shall also
terminate and all such provisions of this First Amendment shall no longer
continue to apply.

 

--------------------------------------------------------------------------------



 

All capitalized terms used herein and not otherwise defined shall have the same
meaning given them in the License Agreement.  Unless otherwise modified by this
First Amendment, the License Agreement remains unchanged and fully in force.

 

 

 

AERIN LLC

 

 

 

 

 

By:

/s/Aerin Lauder Zinterhofer

 

Name:

Aerin Lauder Zinterhofer

 

Title:

Managing Member

 

 

 

 

 

AERIN LAUDER ZINTERHOFER

 

 

 

/s/Aerin Lauder Zinterhofer

 

Acknowledged and agreed:

 

ESTEE LAUDER INC.

 

D.B.A. AERIN BEAUTY

 

 

 

 

 

By:

/s/Jane Hertzmark Hudis

 

Name:

Jane Hertzmark Hudis

 

Title:

Group President, The Estee Lauder Companies

 

 

--------------------------------------------------------------------------------